Notice of Pre-AIA  or AIA  Status
Claims 1-20 are currently presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant objects to the Examiner’s issuance of two 103 rejections of the claims and cites a portion of the MPEP. The Examiner disagrees and notes that the section cited by Applicant does not contain the argued citation. MPEP 2120 states “[m]erely cumulative rejections, i.e., those which would clearly fall if the primary rejection were not sustained, should be avoided.” Here, two sets of references have been found that would no clearly fall if the primary rejection were not sustained. The references are cited to give Applicant the most complete knowledge of the prior art that teaches the current claim set.
Applicant argues that Yang is directed to a cellular automata algorithm and does not contemplate any ghost vehicle approximation models. See, Yang, para. [0001]. The Examiner disagrees, as a review of the specification does not provide a special definition or characteristics beyond that of a simulated vehicle, the traffic flow model of Yang can be interpreted as containing a “ghost” vehicle. The same rationale applies to Takahashi as vehicles are simulated 
Applicant states that Velez is unconcerned with any ghost vehicle approximation modeling or any determination of distance from an intersection. The Examiner disagrees and notes that there are two modes in Velez, an intersection mode and a merging situation mode. If the intersection mode is triggered, the vehicle must be within a predefined distance to the intersection.
Applicant argues that Takahashi is entirely silent with respect to swerving or braking. Therefore, Takahashi cannot disclose any incident avoidance criteria that prevent abrupt swerving or unattainable braking characteristics. The Examiner disagrees and notes that maintaining a distance between vehicles is an incident avoidance criterion under the broadest reasonable interpretation. The writing of the claim requires that the incident avoidance criteria “including prevention of abrupt swerving and unattainable braking characteristics”. As Takahashi teaches incident avoidance criteria by maintaining a distance between vehicles it cannot be said that Takahashi does not teach incident avoidance criteria. The criteria must then also include the cited features, which has been mapped to the Werling reference. Therefore, the combination of references teaches the claimed subject matter.
Applicant argues that Takahashi discloses speed relative to other vehicles and not absolute speed with respect to the road as recited in the claim. The Examiner disagrees, it is unclear how a vehicle moving at any speed is not relative to the road. For a vehicle to travel a distance, it must be relative to the road it is traveling on. And, to cover that distance at a certain speed, for example 45 MPH, it must be relative to the road the vehicle is traveling on. 
Applicant argues vehicle can be traveling along a road without having a speed value being set beforehand. This is precisely the case in Takahashi due to its use of empirical observations rather than pre-set values. The Examiner disagrees, by traveling down a road, a vehicle must have a speed relative to the road. It is unclear how any vehicle traveling down a road would not have a speed value that is relative to the road. If it did not have a speed value, it would me stationary on the road and not traveling along it. The claims require parameters to be updated at each time step. As seen in Figure 6B with the arrows that denote a change in position at each time step as we see a change in the arrows of the cars from E-1 to E2. [0031] and [0032] also further this point as the estimating device may change the values of vehicle distance and speed. As the cited references teach the claimed limitation in at least the cited paragraphs, the limitation is met.
Applicant argues that Takahashi further lacks a ghost vehicle or ghost vehicle model. The Examiner disagrees and notes that the above argument applies, that a ghost vehicle is just a simulated vehicle under the broadest reasonable interpretation. Therefore, the traffic and vehicle simulation models teach the claimed subject matter. 

Applicant argues the cited prior art does not teach the newly amended claim limitations. The Examiner notes that the newly amended subject matter has not been previously considered or examined. As such, the Examiner believes that the detailed mapping of the prior art to the newly amended limitations addresses all of Applicant’s arguments. See 103 rejection below.
.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the claimed invention is not distinct; the term “such that values that do not impact and modify parameters of the subsequent vehicle are excluded from the predefined speed value and predefined gap distance value” renders the claim combination unclear.  It is not distinct from the language what “values” are being referred to as numerous parameters and values are used throughout the claim. Additionally, it is unclear how “values” could influence a predefined value as it is a set value that is established in advance.  Applicant may consider amending the claim limitation to clearly define the scope of the claim invention.

Examiner’s Note: For the purposes of examination, “values” will be interpreted as any values that are not used in the predefining of speed and gap.

All claims dependent on a 112 rejected base claim are rejected based on their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 12-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang USPPN 2013/0041631, (hereinafter “Yang”), in view of Takahashi USPPN 2005/0137756, (hereinafter “Takahashi”), in view of Vélez “ADAPTATION OF VISSIM, A DYNAMIC SIMULATION MODEL, TO THE TRAFFIC BEHAVIOR AT INTERSECTIONS IN MAYAGÜEZ, PUERTO RICO”, in view of Werling et al. “Automatic Collision Avoidance Using Model-predictive Online Optimization” (hereinafter “Werling”), in view of Wolfermann et al. “Modeling Speed Profiles of Turning Vehicles at Signalized Intersections”, (hereinafter “Wolfermann”).
Regarding claim 1, Yang teaches simulating vehicle traffic on a virtual roadway configuration in a simulated environment using a car-following model to provide simulated vehicle traffic at an intersection ([0006], [0007], [0019], Vehicle traffic is simulated on a virtual roadway to provide traffic flow at an intersection)
wherein the car-following model includes vehicle parameters of at least one of a lead vehicle and a subsequent vehicle at each time step, ([0038]-[0040], The position, velocity and gap between a leading and following vehicle is calculated at each time step)
the lead vehicle positioned in front of the subsequent vehicle; and ([0038], The leading vehicle is positioned in front of the following vehicle)
to modify the vehicle parameters … such that values that do not impact and modify parameters of the subsequent vehicle are excluded from the predefined speed value and predefined gap distance value. (Table 1, [0023]-[0026], Values of vehicles that describe the dynamic properties of traffic flow do not influence the predefined gap or speed)
Yang does not explicitly teach and wherein intersections of non-primary roads are excluded from the simulated environment; modifying the simulated vehicle traffic using a ghost vehicle approximation model, … to provide simulated traffic flow distributions while maintaining incident avoidance criteria, wherein using the ghost vehicle approximation model includes setting a predefined speed value with respect to a stationary road and a predefined gap distance value of a ghost vehicle positioned in front of at least one of the lead vehicle and the subsequent vehicle to modify the vehicle parameters of the at least one of the lead vehicle and the subsequent vehicle at each time step.
Takahashi teaches modifying the simulated vehicle traffic using a ghost vehicle approximation model, … to provide simulated traffic flow distributions while maintaining incident avoidance criteria … (Figure 5 and 6, [0028], [0029], [0032], [0042], [0047], The simulator updates values based on the distances of vehicles in front of (ghost vehicle) and behind the main vehicle. This information is used to ensure proper distance is kept between the vehicle and the vehicles in front of and behind it.)
wherein using the ghost vehicle approximation model includes setting a predefined speed value with respect to a stationary road and a predefined gap distance value of a ghost vehicle positioned in front of at least one of the lead vehicle and the subsequent vehicle to modify the vehicle parameters of the at least one of the lead vehicle and the subsequent vehicle at each time step. (Figures 3, 5 and 6, [0028] - [0033], [0036], [0037], [0042], [0047], The relative speeds and distances of all the vehicles are calculated and placed into the simulator before the traffic flow simulation is run, this modifies the parameters of each vehicle during each time step of the simulation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Yang with the teachings of Takahashi in order to implement simulated traffic flows with ghost vehicles, as both references deal with simulating traffic flow distributions. The benefit of doing so is that a traffic flow simulator that takes in information of all surrounding vehicles in order to achieve a more accurate traffic flow simulation can be created. (Takahashi [0073])
The combination of Yang and Takahashi does not explicitly teach and wherein intersections of non-primary roads are excluded from the simulated environment; responsive to a determination that the lead vehicle is within a predetermined distance of the intersection, including prevention of abrupt swerving and unattainable braking characteristics,
Vélez teaches responsive to a determination that the lead vehicle is within a predetermined distance of the intersection, (Page 21, Second paragraph, the gap-acceptance model determines minimum acceptable distances to surrounding vehicles in the context of intersections and merging situations.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang and Takahashi with the teachings of Vélez in order to implement a traffic model that is responsive to the distance of a vehicle to an intersection, as the references deal with simulating traffic flow distributions. Vélez 
The combination of Yang, Takahashi and Vélez does not explicitly teach and wherein intersections of non-primary roads are excluded from the simulated environment; including prevention of abrupt swerving and unattainable braking characteristics,
Werling teaches including prevention of abrupt swerving and unattainable braking characteristics, (Abstract, Section II, Section 4 Sub Heading A, Figures 5 and 6, Section VII, Section VIII, an obstacle avoidance algorithm optimizes steering during swerving and braking at the traction limits of the wheels, and the combination of an active steering system is used in situations were braking alone cannot prevent a collision)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang, Takahashi and Velez with the teachings of Werling in order to implement a model with incident avoidance criteria including prevention of abrupt swerving and unatatainable braking, as the references deal with simulating traffic flow distributions. Werling would modify the combination of Yang, Takahashi and Velez by adding prevention of abrupt swerving and unattainable braking to the incident avoidance system. The benefit of doing so is active steering has the high potential to safely handle situations where braking alone cannot prevent a collision. (Werling Section VIII Conclusion and Future Work)
The combination of Yang, Takahashi, Vélez and Werling does not explicitly teach and wherein intersections of non-primary roads are excluded from the simulated environment;
and wherein intersections of non-primary roads are excluded from the simulated environment; (Figure 8, Pages 10 and 11 Regression analysis, Only the roads of the right and left hand turn are included in the simulation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang, Takahashi, Vélez and Werling with the teachings of Wolfermann in order to implement the testing of speed profiles of vehicles in relation to the layout of a turn on the simulated roads, as all references deal with simulating traffic. The benefit of doing so is that the layout of the intersection can be modeled to determine the likelihood and severity of conflicts at that turn. (Wolfermann, Abstract)

Regarding claim 5, the combination of Yang, Takahashi, Vélez, Werling and Wolfermann teach the limitations of claim 1. Yang teaches wherein the vehicle parameters include at least one of a position value, a speed value, and a gap distance value of the at least one of the subsequent vehicle and the lead vehicle. ([0038]-[0040], The position, velocity and gap between a leading and following vehicle is calculated at each time step) 

Regarding claim 6, the combination of Yang, Takahashi, Vélez, Werling and Wolfermann teach the limitations of claim 1. The combination of Yang, Vélez, Werling and Wolfermann does not explicitly teach simulating vehicle traffic based on vehicle parameters of a turning vehicle at each time step; and modifying the simulated vehicle traffic using the ghost vehicle approximation model, wherein the ghost vehicle approximation model includes setting at least one of the speed value and the gap distance value for the ghost vehicle to modify the vehicle parameters of the turning vehicle at each time step, the ghost vehicle being positioned in front of the turning vehicle.
Takahashi teaches simulating vehicle traffic based on vehicle parameters of a turning vehicle at each time step; and ([0036] One of the vehicles simulated is the left turn vehicle at the fork of a road)
modifying the simulated vehicle traffic using the ghost vehicle approximation model, (Figure 5 and 6, [0028], [0029], [0032], [0042], [0047], The simulator updates values based on the distances of vehicles in front of (ghost vehicle) and behind the main vehicle.)
wherein the ghost vehicle approximation model includes setting at least one of the speed value and the gap distance value for the ghost vehicle to modify the vehicle parameters of the turning vehicle at each time step, (Figure 5 and 6, [0028], [0029], [0032], [0036], [0042], [0047], The traffic flow simulator calculates the relative speeds and distances of all the vehicles and inputs it back into the simulator for the next iteration. The characteristics of all vehicles are taken into account, including those proceeding through a fork and those turning left through a fork.)
the ghost vehicle being positioned in front of the turning vehicle. (Figure 5 and 6, [0028], [0029], [0032], [0036], The Simulator calculates the distances of all vehicles in relation to the main vehicle. Where the main vehicle is turning left at the fork, the simulator would calculate the distance of the vehicle in front of it (ghost).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Yang, Vélez, Werling and Wolfermann with the teachings of Takahashi in order to implement simulated traffic flows with ghost vehicles, as the references 

Regarding claim 7, the combination of Yang, Takahashi, Vélez, Werling and Wolfermann teach the limitations of claim 6. The combination of Yang, Takahashi, Vélez and Werling does not explicitly disclose wherein setting the speed value for the ghost vehicle includes determining a road angle between a first road and a target road connected by at least one intersection.
Wolfermann teaches wherein setting the speed value for the ghost vehicle includes determining a road angle between a first road and a target road connected by at least one intersection. (Figure 8, Table 3 Page 6 Third Paragraph, Page 11 Third and Fourth Paragraph, An approach angle (road angle) is determined between two roads connected by an intersection.)

Regarding claim 9, Yang teaches a car-following estimation unit, executed on the processor, to simulate vehicle traffic on a virtual roadway configuration in a simulated environment using a car-following model to provide simulated vehicle traffic at an intersection (Figure 6, [0006], [0007], [0019], Vehicle traffic is simulated, by a computer containing a processor and a memory, on a virtual roadway to provide traffic flow at an intersection)
wherein the car-following model includes vehicle parameters of at least one of a lead vehicle and a subsequent vehicle at each time step, ([0038]-[0040], The position, velocity and gap between a leading and following vehicle is calculated at each time step)
the lead vehicle positioned in front of the subsequent vehicle; and ([0038], The leading vehicle is positioned in front of the following vehicle)
to modify the vehicle parameters … such that values that do not impact and modify parameters of the subsequent vehicle are excluded from the predefined speed value and predefined gap distance value. (Table 1, [0023]-[0026], Values of vehicles that describe the dynamic properties of traffic flow do not influence the predefined gap or speed)
Yang does not explicitly disclose a ghost vehicle approximation unit, executed on the processor, to modify the simulated vehicle traffic using a ghost vehicle approximation model to provide simulated traffic flow distributions while maintaining incident avoidance criteria, wherein using the ghost vehicle approximation model includes setting a predefined speed with respect to a stationary road and a predefined gap distance value of a ghost vehicle positioned in front of at least one of the lead vehicle and the subsequent vehicle to modify the vehicle parameters of the at least one of the lead vehicle and the subsequent vehicle at each time step.
Takahashi teaches a ghost vehicle approximation unit, executed on the processor, to modify the simulated vehicle traffic using a ghost vehicle approximation model to provide simulated traffic flow distributions while maintaining incident avoidance criteria, (Figure 5 and 6, [0023], [0028], [0029], [0032], [0042], [0047], The simulator, which is run on a computer containing a processor and a memory, updates values based on the distances of vehicles in front of (ghost vehicle) and behind the main vehicle. This information is used to ensure proper distance is kept between the vehicle and the vehicles in front of and behind it.)
wherein using the ghost vehicle approximation model includes setting a predefined speed with respect to a stationary road and a predefined gap distance value of a ghost vehicle positioned in front of at least one of the lead vehicle and the subsequent vehicle to modify the vehicle parameters of the at least one of the lead vehicle and the subsequent vehicle at each time step. (Figure 5 and 6, [0028], [0029], [0032], [0036], [0042], [0047], The traffic flow simulator calculates the relative speeds and distances of all the vehicles and inputs it back into the simulator for the next iteration.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Yang with the teachings of Takahashi in order to implement simulated traffic flows with ghost vehicles, as both references deal with simulating traffic flow distributions. The benefit of doing so is that a traffic flow simulator that takes in information of all surrounding vehicles in order to achieve a more accurate traffic flow simulation can be created. (Takahashi [0073])
The combination of Yang and Takahashi does not explicitly disclose responsive to a determination that the lead vehicle is within a predetermined distance of the intersection,
Vélez teaches responsive to a determination that the lead vehicle is within a predetermined distance of the intersection, (Page 21, Second paragraph, the gap-acceptance model determines minimum acceptable distances to surrounding vehicles in the context of intersections and merging situations.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang and Takahashi with the teachings of Vélez in order to implement traffic model that is responsive to the distance of a vehicle to an intersection, as the references deal with simulating traffic flow distributions. Vélez would modify the combination of Yang and Takahashi by including the ability to modify the model 
Yang, Takahashi and Vélez do not explicitly disclose including prevention of abrupt swerving and unattainable braking characteristics,
Werling teaches including prevention of abrupt swerving and unattainable braking characteristics, (Abstract, Section II, Section 4 Sub Heading A, Figures 5 and 6, Section VII, Section VIII, an obstacle avoidance algorithm optimizes steering during swerving and braking at the traction limits of the wheels, and the combination of an active steering system is used in situations were braking alone cannot prevent a collision)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang, Takahashi and Velez with the teachings of Werling in order to implement a model with incident avoidance criteria including prevention of abrupt swerving and unatatainable braking, as the references deal with simulating traffic flow distributions. Werling would modify the combination of Yang, Takahashi and Velez by adding prevention of abrupt swerving and unattainable braking to the incident avoidance system. The benefit of doing so is active steering has the high potential to safely handle situations where braking alone cannot prevent a collision. (Werling Section VIII Conclusion and Future Work)
The combination of Yang, Takahashi, Vélez and Werling does not explicitly teach and wherein intersections of non-primary roads are excluded from the simulated environment;
and wherein intersections of non-primary roads are excluded from the simulated environment; (Figure 8, Pages 10 and 11 Regression analysis, Only the roads of the right and left hand turn are included in the simulation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang, Takahashi, Vélez and Werling with the teachings of Wolfermann in order to implement the testing of speed profiles of vehicles in relation to the layout of a turn on the simulated roads, as all references deal with simulating traffic. The benefit of doing so is that the layout of the intersection can be modeled to determine the likelihood and severity of conflicts at that turn. (Wolfermann, Abstract)


Regarding claim 12, the combination of Yang, Takahashi, Vélez, Werling and Wolfermann teach the limitations of claim 9. The combination of Yang, Vélez, Werling and Wolfermann does not explicitly teach the car-following estimation unit is further configured to simulate vehicle traffic based on vehicle parameters of a turning vehicle at each time step; and the ghost vehicle approximation unit is further configured to modify the simulated vehicle traffic using the ghost vehicle approximation model, wherein the ghost vehicle approximation model includes setting at least one of the speed value and the gap distance value for the ghost vehicle to modify the vehicle parameters of the turning vehicle at each time step, the ghost vehicle being positioned in front of the turning vehicle.
the car-following estimation unit is further configured to simulate vehicle traffic based on vehicle parameters of a turning vehicle at each time step, ([0036] One of the vehicles simulated is the left turn vehicle at the fork of a road)
and the ghost vehicle approximation unit is further configured to modify the simulated vehicle traffic using the ghost vehicle approximation model, (Figure 5 and 6, [0028], [0029], [0032], [0042], [0047], The simulator updates values based on the distances of vehicles in front of (ghost vehicle) and behind the main vehicle.)
wherein the ghost vehicle approximation model includes setting at least one of the speed value and the gap distance value for the ghost vehicle to modify the vehicle parameters of the turning vehicle at each time step, (Figure 5 and 6, [0028], [0029], [0032], [0036], [0042], [0047], The traffic flow simulator calculates the relative speeds and distances of all the vehicles and inputs it back into the simulator for the next iteration. The characteristics of all vehicles are taken into account, including those proceeding through a fork and those turning left through a fork.)
the ghost vehicle being positioned in front of the turning vehicle. (Figure 5 and 6, [0028], [0029], [0032], [0036], The Simulator calculates the distances of all vehicles in relation to the main vehicle. Where the main vehicle is turning left at the fork, the simulator would calculate the distance of the vehicle in front of it (ghost).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang, Takahashi, Vélez, Werling and Wolfermann with the teachings of Takahashi in order to implement simulated traffic flows with ghost vehicles, as the references deal with simulating traffic flow distributions. The benefit of 

In regards to claim 13, it is the system embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7.

In regards to claim 14, it is the computer readable embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 18, it is the computer readable embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

Regarding claim 20, the combination of Yang, Takahashi, Vélez, Werling and Wolfermann teach the limitations of claim 6. The combination of Yang, Takahashi, Vélez, Werling does not explicitly teach wherein setting the speed value for the ghost vehicle includes representing the speed value of the ghost vehicle as a function of the road angle.
Wolfermann teaches wherein setting the speed value for the ghost vehicle includes representing the speed value of the ghost vehicle as a function of the road angle. (Figure 8, Table 3 Page 6 Third Paragraph, Page 11 Third and Fourth Paragraph, The approach speed (speed) of the vehicle is influenced by the approach angle.)

Claims 2-4, 8, 10-11, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Takahashi, in view of Vélez, in view of Werling in view of Wolfermann and in further view of Hirata et al. USPPN 2010/ 0070253.
Regarding claim 2, the combination of Yang, Takahashi, Vélez, Werling and Wolfermann teach the limitations of claim 1. The combination of Yang, Takahashi, Vélez, Werling and Wolfermann does not explicitly teach testing at least one alternative roadway configuration in the simulated environment using the simulated traffic flow distributions to determine a difference in traffic flow.
Hirata discloses testing at least one alternative roadway configuration in the simulated environment using the simulated traffic flow distributions to determine a difference in traffic flow. (Figure 1, Figure 3A (number of lanes), Figure 8, [0035], [0045], The road network generation unit sets number of lanes for the initial simulation. During the next iteration, the number of lanes can be modified due to the traffic flow to include additional lanes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang, Takahashi, Vélez, Werling and Wolfermann with the teachings of Hirata in order to implement the testing of alternative roadways, as all references deal with simulating traffic. The benefit of doing so is that a traffic simulator that takes in information from the vehicle on any road configuration to predict traffic congestion on the road with a high degree of accuracy. (Hirata [0089])

Regarding claim 3, the combination of Yang, Takahashi, Vélez, Werling, Wolfermann and Hirata teach the limitations of claim 2. The combination of Yang, Takahashi, Vélez, Werling and further comprising modifying the virtual roadway configuration with the least one alternative roadway configuration when the difference in traffic flow occurs.
Hirata discloses further comprising modifying the virtual roadway configuration with the least one alternative roadway configuration when the difference in traffic flow occurs. (Figure 1, Figure 3A (number of lanes), Figure 8, [0035], [0045], The road network generation unit sets number of lanes for the initial simulation. During the next iteration, the number of lanes can be modified due to the traffic flow to include additional lanes based on the result of the previous iteration.)

Regarding claim 4, the combination of Yang, Takahashi, Vélez, Werling, Wolfermann and Hirata teach the limitations of claim 2. The combination of Yang, Takahashi, Vélez, Werling and Wolfermann does not explicitly teach wherein the least one alternative roadway configuration includes at least one of an additional lane, a traffic signal, and a traffic pattern or combination thereof.
Hirata discloses wherein the least one alternative roadway configuration includes at least one of an additional lane, a traffic signal, and a traffic pattern or combination thereof. (Figure 1, Figure 3A (number of lanes), Figure 8, [0035], [0045], The road network generation unit sets number of lanes for the initial simulation. During the next iteration, the number of lanes can be modified due to the traffic flow to include additional lanes.)

Regarding claim 8, the combination of Yang, Takahashi, Vélez, Werling and Wolfermann teach the limitations of claim 7. The combination of Yang, Takahashi, Vélez, Werling and Wolfermann does not explicitly teach wherein setting the speed value for the ghost vehicle includes representing the speed value of the ghost vehicle as a function of the road angle.
Hirata teaches wherein setting the speed value for the ghost vehicle includes representing the speed value of the ghost vehicle as a function of the road angle. (Figure 8, Table 3 Page 6 Third Paragraph, Page 11 Third and Fourth Paragraph, The approach speed (speed) of the vehicle is influenced by the approach angle.)

Regarding claim 10, the combination of Yang, Takahashi, Vélez, Werling and Wolfermann teach the limitations of claim 9. The combination of Yang, Takahashi, Vélez, Werling and Wolfermann does not explicitly teach a traffic estimation unit, executed on the processor, to test at least one alternative roadway configuration in the simulated environment using the simulated traffic flow distributions to determine a difference in traffic flow.
Hirata discloses a traffic estimation unit, executed on the processor, to test at least one alternative roadway configuration in the simulated environment using the simulated traffic flow distributions to determine a difference in traffic flow. (Figure 1, Figure 3A (number of lanes), Figure 8, [0033], [0035], [0045], The road network generation unit, which is run on a computer containing a processor and a memory, sets number of lanes for the initial simulation. During the next iteration, the number of lanes can be modified due to the traffic flow to include additional lanes)


Regarding claim 11, the combination of Yang, Takahashi, Vélez, Werling, Wolfermann and Hirata teach the limitations of claim 10. The combination of Yang, Takahashi, Vélez, Werling and Wolfermann does not explicitly disclose further comprising a traffic reassignment unit, executed on the processor, to modify the virtual roadway configuration with the least one alternative roadway configuration when the difference in traffic flow occurs.
Hirata discloses further comprising a traffic reassignment unit, executed on the processor, to modify the virtual roadway configuration with the least one alternative roadway configuration when the difference in traffic flow occurs. (Figure 1, Figure 3A (number of lanes), Figure 8, [0035], [0045], The road network generation unit sets number of lanes for the initial simulation. During the next iteration, the number of lanes can be modified due to the traffic flow to include additional lanes based on the result of the previous iteration.)

In regards to claim 15, it is the computer readable embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 16, it is the computer readable embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 17, it is the computer readable embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

Regarding claim 19, the combination of Yang, Takahashi, Vélez, Werling, Wolfermann and Hirata teach the limitations of claim 15. The combination of Yang, Vélez, Werling and Wolfermann does not explicitly disclose simulating vehicle traffic based on vehicle parameters of a turning vehicle at each time step; and modifying the simulated vehicle traffic using the ghost vehicle approximation model, wherein the ghost vehicle approximation model includes setting at least one of the speed value and the gap distance value for the ghost vehicle to modify the vehicle parameters of the turning vehicle at each time step, the ghost vehicle being positioned in front of the turning vehicle.
Takahashi teaches simulating vehicle traffic based on vehicle parameters of a turning vehicle at each time step; and ([0036] One of the vehicles simulated is the left turn vehicle at the fork of a road)
modifying the simulated vehicle traffic using the ghost vehicle approximation model, (Figure 5 and 6, [0028], [0029], [0032], [0042], [0047], The simulator updates values based on the distances of vehicles in front of (ghost vehicle) and behind the main vehicle.)
wherein the ghost vehicle approximation model includes setting at least one of the speed value and the gap distance value for the ghost vehicle to modify the vehicle parameters of the turning vehicle at each time step, (Figure 5 and 6, [0028], [0029], [0032], [0036], [0042], 
the ghost vehicle being positioned in front of the turning vehicle. (Figure 5 and 6, [0028], [0029], [0032], [0036], The Simulator calculates the distances of all vehicles in relation to the main vehicle. Where the main vehicle is turning left at the fork, the simulator would calculate the distance of the vehicle in front of it (ghost).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 12-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang USPPN 2013/0041631, (hereinafter “Yang”), in view of Nasburg USPN 5,801,943, in .
Regarding claim 1, Yang teaches simulating vehicle traffic on a virtual roadway configuration in a simulated environment using a car-following model to provide simulated vehicle traffic at an intersection ([0006], [0007], [0019], Vehicle traffic is simulated on a virtual roadway to provide traffic flow at an intersection)
wherein the car-following model includes vehicle parameters of at least one of a lead vehicle and a subsequent vehicle at each time step, ([0038]-[0040], The position, velocity and gap between a leading and following vehicle is calculated at each time step)
the lead vehicle positioned in front of the subsequent vehicle; and ([0038], The leading vehicle is positioned in front of the following vehicle)
to modify the vehicle parameters … such that values that do not impact and modify parameters of the subsequent vehicle are excluded from the predefined speed value and predefined gap distance value. (Table 1, [0023]-[0026], Values of vehicles that describe the dynamic properties of traffic flow do not influence the predefined gap or speed)
Yang does not explicitly teach modifying the simulated vehicle traffic using a ghost vehicle approximation model, responsive to a determination that the lead vehicle is within a predetermined distance of the intersection, to provide simulated traffic flow distributions while maintaining incident avoidance criteria, wherein using the ghost vehicle approximation model includes setting a predefined speed value with respect to a stationary road and a predefined gap distance value of a ghost vehicle positioned in front of at least one of the lead vehicle and the subsequent vehicle to modify the vehicle parameters of the at least one of the lead vehicle and the subsequent vehicle at each time step.
Nasburg teaches modifying the simulated vehicle traffic using a ghost vehicle approximation model, (Figures 29A-C, 30-33, Column 8 Lines 1-32, Column 38 Lines 39-53, Column 39 Lines 1-15, A dynamic car model is used that modifies vehicle parameters in merging and intersection situations)
responsive to a determination that the lead vehicle is within a predetermined distance of the intersection, (Figures 24, 27, Column 5 Lines 34-49, Column 37 Lines 1-10, Column 42 Lines 57-67, The traffic managers are interested in vehicles within 250 feet of an intersection; a turning or straight choice must be made when a vehicle reaches a point in the intersection; a vehicle is influenced based on its distance to the intersection containing a stop sign.) 
to provide simulated traffic flow distributions while maintaining incident avoidance criteria … (Column 37 Lines 25-27, based on the gap of the cars, the kinematics of the vehicle are controlled.)
wherein using the ghost vehicle approximation model includes setting a predefined speed value with respect to a stationary road (Column 11 Lines 17-51, Column 18 Lines 46-47, Column 35 Lines 9-22, a speed value is set for each vehicle with respect to the road)
and a predefined gap distance value of a ghost vehicle positioned in front of at least one of the lead vehicle and the subsequent vehicle to modify the vehicle parameters of the at least one of the lead vehicle and the subsequent vehicle at each time step. (Figures 29A-C, 30-33, Column 8 Lines 15-20, Columns 37 and 38, Column 39 Lines 1-45 The gap between vehicles is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Yang with the teachings of Nasburg in order to implement simulated traffic flows with simulated vehicles, as the references deal with simulating traffic flow distributions. The benefit of doing so is a robust system is created that makes decisions with high reliability based on the timing of the decisions. (Nasburg Column 4 Lines 45-47)
The combination of Yang and Nasburg do not explicitly teach including prevention of abrupt swerving and unattainable braking characteristics,
Werling teaches including prevention of abrupt swerving and unattainable braking characteristics, (Abstract, Section II, Section 4 Sub Heading A, Figures 5 and 6, Section VII, Section VIII, an obstacle avoidance algorithm optimizes steering during swerving and braking at the traction limits of the wheels, and the combination of an active steering system is used in situations were braking alone cannot prevent a collision)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang, Nasburg with the teachings of Werling in order to implement a model with incident avoidance criteria including prevention of abrupt swerving and unattainable braking, as the references deal with simulating traffic flow distributions. Werling would modify the combination of Yang, and Nasburg by adding prevention of abrupt swerving and unattainable braking to the incident avoidance system. The benefit of 
The combination of Yang, Nasburg and Werling does not explicitly teach and wherein intersections of non-primary roads are excluded from the simulated environment;
Wolfermann teaches and wherein intersections of non-primary roads are excluded from the simulated environment; (Figure 8, Pages 10 and 11 Regression analysis, Only the roads of the right and left hand turn are included in the simulation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang, Nasburg and Werling with the teachings of Wolfermann in order to implement the testing of speed profiles of vehicles in relation to the layout of a turn on the simulated roads, as all references deal with simulating traffic. The benefit of doing so is that the layout of the intersection can be modeled to determine the likelihood and severity of conflicts at that turn. (Wolfermann, Abstract)

Regarding claim 5, the combination of Yang, Nasburg, Werling and Wolfermann teach the limitations of claim 1. Yang teaches wherein the vehicle parameters include at least one of a position value, a speed value, and a gap distance value of the at least one of the subsequent vehicle and the lead vehicle. ([0038]-[0040], The position, velocity and gap between a leading and following vehicle is calculated at each time step) 

Regarding claim 6, the combination of Yang, Nasburg, Werling and Wolfermann teach the limitations of claim 1. The combination of Yang, Werling and Wolfermann does not explicitly simulating vehicle traffic based on vehicle parameters of a turning vehicle at each time step; and modifying the simulated vehicle traffic using the ghost vehicle approximation model, wherein the ghost vehicle approximation model includes setting at least one of the speed value and the gap distance value for the ghost vehicle to modify the vehicle parameters of the turning vehicle at each time step, the ghost vehicle being positioned in front of the turning vehicle.
Nasburg teaches simulating vehicle traffic based on vehicle parameters of a turning vehicle at each time step; and (Figure 25, Column 8 Lines 23-33, Column 36 Lines 1-16, Column 37 and 38, A merging vehicle has parameters changed at each timestep)
modifying the simulated vehicle traffic using the ghost vehicle approximation model,  (Figures 29A-C, 30-33, Column 8 Lines 1-32, Column 36 Lines 1-16, Columns 37 and 38, Column 39 Lines 1-15, A dynamic car model is used that modifies vehicle parameters in merging and intersection situations)
wherein the ghost vehicle approximation model includes setting at least one of the speed value and the gap distance value for the ghost vehicle to modify the vehicle parameters of the turning vehicle at each time step, (Figures 29A-C, 30-33, Column 8 Lines 1-32, Column 36 Lines 1-16, Columns 37 and 38, Column 39 Lines 1-15, the parameters of the vehicle are modified at each time step)
the ghost vehicle being positioned in front of the turning vehicle. (Figures 29A-C, 30-33, Column 8 Lines 1-32, Column 36 Lines 1-16, Columns 37 and 38, Column 39 Lines 1-15, A car will merge based on the position of other vehicles in the merging lane or during lane changes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Yang, Werling and Wolfermann with the teachings of 

Regarding claim 7, the combination of Yang, Nasburg, Werling and Wolfermann teach the limitations of claim 6. The combination of Yang, Nasburg and Werling does not explicitly teach wherein setting the speed value for the ghost vehicle includes determining a road angle between a first road and a target road connected by at least one intersection.
Wolfermann teaches wherein setting the speed value for the ghost vehicle includes determining a road angle between a first road and a target road connected by at least one intersection. (Figure 8, Table 3 Page 6 Third Paragraph, Page 11 Third and Fourth Paragraph, An approach angle (road angle) is determined between two roads connected by an intersection.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang, Nasburg, Werling and Hirata with the teachings of Wolfermann in order to implement the testing of speed profiles of vehicles in relation to the layout of a turn, as all references deal with simulating traffic. The benefit of doing so is that the layout of the intersection can be modeled to determine the likelihood and severity of conflicts at that turn. (Wolfermann, Abstract)

Regarding claim 9, Yang teaches a car-following estimation unit, executed on the processor, to simulate vehicle traffic on a virtual roadway configuration in a simulated environment using a car-following model to provide simulated vehicle traffic at an intersection (Figure 6, [0006], [0007], [0019], Vehicle traffic is simulated, by a computer containing a processor and a memory, on a virtual roadway to provide traffic flow at an intersection)
wherein the car-following model includes vehicle parameters of at least one of a lead vehicle and a subsequent vehicle at each time step, ([0038]-[0040], The position, velocity and gap between a leading and following vehicle is calculated at each time step)
the lead vehicle positioned in front of the subsequent vehicle; and ([0038], The leading vehicle is positioned in front of the following vehicle)
to modify the vehicle parameters … such that values that do not impact and modify parameters of the subsequent vehicle are excluded from the predefined speed value and predefined gap distance value. (Table 1, [0023]-[0026], Values of vehicles that describe the dynamic properties of traffic flow do not influence the predefined gap or speed)
Yang does not explicitly disclose a ghost vehicle approximation unit, executed on the processor, to modify the simulated vehicle traffic using a ghost vehicle approximation model to provide simulated traffic flow distributions while maintaining incident avoidance criteria, wherein using the ghost vehicle approximation model includes setting a predefined speed with respect to a stationary road and a predefined gap distance value of a ghost vehicle positioned in front of at least one of the lead vehicle and the subsequent vehicle to modify the vehicle parameters of the at least one of the lead vehicle and the subsequent vehicle at each time step.
Nasburg teaches a ghost vehicle approximation unit, executed on the processor, to modify the simulated vehicle traffic using a ghost vehicle approximation model (Figures 29A-
responsive to a determination that the lead vehicle is within a predetermined distance of the intersection, (Figures 24, 27, Column 5 Lines 34-49, Column 37 Lines 1-10, Column 42 Lines 57-67, The traffic managers are interested in vehicles within 250 feet of an intersection; a turning or straight choice must be made when a vehicle reaches a point in the intersection; a vehicle is influenced based on its distance to the intersection containing a stop sign.)
to provide simulated traffic flow distributions while maintaining incident avoidance criteria, (Column 37 Lines 25-27, based on the gap of the cars, the kinematics of the vehicle are controlled.)
wherein using the ghost vehicle approximation model includes setting a predefined speed with respect to a stationary road (Column 11 Lines 17-51, Column 18 Lines 46-47, Column 35 Lines 9-22, a speed value is set for each vehicle with respect to the road)
and a predefined gap distance value of a ghost vehicle positioned in front of at least one of the lead vehicle and the subsequent vehicle to modify the vehicle parameters of the at least one of the lead vehicle and the subsequent vehicle at each time step. (Figures 29A-C, 30-33, Column 8 Lines 15-20, Columns 37 and 38, Column 39 Lines 1-45 The gap between vehicles is checked in merging situations and the traffic simulation is modified, and in each time step the parameters of each vehicle are modified)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Yang with the teachings of Nasburg in order to implement simulated traffic flows with simulated vehicles, as the references deal with simulating 
The combination of Yang and Nasburg does not explicitly disclose responsive to a determination that the lead vehicle is within a predetermined distance of the intersection,
Yang, and Nasburg do not explicitly disclose including prevention of abrupt swerving and unattainable braking characteristics,
Werling teaches including prevention of abrupt swerving and unattainable braking characteristics, (Abstract, Section II, Section 4 Sub Heading A, Figures 5 and 6, Section VII, Section VIII, an obstacle avoidance algorithm optimizes steering during swerving and braking at the traction limits of the wheels, and the combination of an active steering system is used in situations were braking alone cannot prevent a collision)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang, and Nasburg with the teachings of Werling in order to implement a model with incident avoidance criteria including prevention of abrupt swerving and unatatainable braking, as the references deal with simulating traffic flow distributions. Werling would modify the combination of Yang and Nasburg by adding prevention of abrupt swerving and unattainable braking to the incident avoidance system. The benefit of doing so is active steering has the high potential to safely handle situations where braking alone cannot prevent a collision. (Werling Section VIII Conclusion and Future Work)
The combination of Yang, Nasburg and Werling does not explicitly teach and wherein intersections of non-primary roads are excluded from the simulated environment;
and wherein intersections of non-primary roads are excluded from the simulated environment; (Figure 8, Pages 10 and 11 Regression analysis, Only the roads of the right and left hand turn are included in the simulation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang, Nasburg and Werling with the teachings of Wolfermann in order to implement the testing of speed profiles of vehicles in relation to the layout of a turn on the simulated roads, as all references deal with simulating traffic. The benefit of doing so is that the layout of the intersection can be modeled to determine the likelihood and severity of conflicts at that turn. (Wolfermann, Abstract)

Regarding claim 12, the combination of Yang, Nasburg, Werling and Wolfermann teach the limitations of claim 9. The combination of Yang, Werling and Wolfermann does not explicitly disclose the car-following estimation unit is further configured to simulate vehicle traffic based on vehicle parameters of a turning vehicle at each time step; and the ghost vehicle approximation unit is further configured to modify the simulated vehicle traffic using the ghost vehicle approximation model, wherein the ghost vehicle approximation model includes setting at least one of the speed value and the gap distance value for the ghost vehicle to modify the vehicle parameters of the turning vehicle at each time step, the ghost vehicle being positioned in front of the turning vehicle.
Nasburg teaches the car-following estimation unit is further configured to simulate vehicle traffic based on vehicle parameters of a turning vehicle at each time step, ([0036] One of the vehicles simulated is the left turn vehicle at the fork of a road)
and the ghost vehicle approximation unit is further configured to modify the simulated vehicle traffic using the ghost vehicle approximation model, (Figures 29A-C, 30-33, Column 8 Lines 1-32, Column 36 Lines 1-16, Columns 37 and 38, Column 39 Lines 1-15, A dynamic car model is used that modifies vehicle parameters in merging and intersection situations)
wherein the ghost vehicle approximation model includes setting at least one of the speed value and the gap distance value for the ghost vehicle to modify the vehicle parameters of the turning vehicle at each time step, (Figures 29A-C, 30-33, Column 8 Lines 1-32, Column 36 Lines 1-16, Columns 37 and 38, Column 39 Lines 1-15, the parameters of the vehicle are modified at each time step)
the ghost vehicle being positioned in front of the turning vehicle. (Figures 29A-C, 30-33, Column 8 Lines 1-32, Column 36 Lines 1-16, Columns 37 and 38, Column 39 Lines 1-15, A car will merge based on the position of other vehicles in the merging lane or during lane changes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang, Werling and Wolfermann with the teachings of Nasburg in order to implement simulated traffic flows with simulated vehicles, as the references deal with simulating traffic flow distributions. The benefit of doing so is a robust system is created that makes decisions with high reliability based on the timing of the decisions. (Nasburg Column 4 Lines 45-47)

In regards to claim 13, it is the system embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7.

In regards to claim 14, it is the computer readable embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 18, it is the computer readable embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

Regarding claim 20, the combination of Yang, Nasburg, Werling and Wolfermann teach the limitations of claim 6. The combination of Yang, Nasburg and Werling does not explicitly teach wherein setting the speed value for the ghost vehicle includes representing the speed value of the ghost vehicle as a function of the road angle.
Wolfermann teaches wherein setting the speed value for the ghost vehicle includes representing the speed value of the ghost vehicle as a function of the road angle. (Figure 8, Table 3 Page 6 Third Paragraph, Page 11 Third and Fourth Paragraph, The approach speed (speed) of the vehicle is influenced by the approach angle.)

Claims 2-4, 8, 10-11, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Nasburg, in view of Werling, in view of Wolfermann and in further view of Hirata et al. USPPN 2010/ 0070253.
Regarding claim 2, the combination of Yang, Nasburg, Werling and Wolfermann teach the limitations of claim 1. The combination of Yang, Nasburg, Werling and Wolfermann does not explicitly teach testing at least one alternative roadway configuration in the simulated environment using the simulated traffic flow distributions to determine a difference in traffic flow.
Hirata discloses testing at least one alternative roadway configuration in the simulated environment using the simulated traffic flow distributions to determine a difference in traffic flow. (Figure 1, Figure 3A (number of lanes), Figure 8, [0035], [0045], The road network generation unit sets number of lanes for the initial simulation. During the next iteration, the number of lanes can be modified due to the traffic flow to include additional lanes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang, Nasburg, Werling and Wolfermann with the teachings of Hirata in order to implement the testing of alternative roadways, as all references deal with simulating traffic. The benefit of doing so is that a traffic simulator that takes in information from the vehicle on any road configuration to predict traffic congestion on the road with a high degree of accuracy. (Hirata [0089])

Regarding claim 3, the combination of Yang, Nasburg, Werling, Wolfermann and Hirata teach the limitations of claim 2. The combination of Yang, Nasburg, Werling and Wolfermann does not explicitly teach further comprising modifying the virtual roadway configuration with the least one alternative roadway configuration when the difference in traffic flow occurs.
Hirata discloses further comprising modifying the virtual roadway configuration with the least one alternative roadway configuration when the difference in traffic flow occurs. (Figure 1, Figure 3A (number of lanes), Figure 8, [0035], [0045], The road network generation unit sets number of lanes for the initial simulation. During the next iteration, the number of lanes can 

Regarding claim 4, the combination of Yang, Nasburg, Werling, Wolfermann and Hirata teach the limitations of claim 2. The combination of Yang, Nasburg, Werling and Wolfermann does not explicitly teach wherein the least one alternative roadway configuration includes at least one of an additional lane, a traffic signal, and a traffic pattern or combination thereof.
Hirata discloses wherein the least one alternative roadway configuration includes at least one of an additional lane, a traffic signal, and a traffic pattern or combination thereof. (Figure 1, Figure 3A (number of lanes), Figure 8, [0035], [0045], The road network generation unit sets number of lanes for the initial simulation. During the next iteration, the number of lanes can be modified due to the traffic flow to include additional lanes.)

Regarding claim 8, the combination of Yang, Nasburg, Werling and Wolfermann teach the limitations of claim 7. The combination of Yang, Nasburg, Werling and Wolfermann does not explicitly teach wherein setting the speed value for the ghost vehicle includes representing the speed value of the ghost vehicle as a function of the road angle.
Hirata teaches wherein setting the speed value for the ghost vehicle includes representing the speed value of the ghost vehicle as a function of the road angle. (Figure 8, Table 3 Page 6 Third Paragraph, Page 11 Third and Fourth Paragraph, The approach speed (speed) of the vehicle is influenced by the approach angle.)

Regarding claim 10, the combination of Yang, Nasburg and Werling teach the limitations of claim 9. Yang does not explicitly disclose a traffic estimation unit, executed on the processor, to test at least one alternative roadway configuration in the simulated environment using the simulated traffic flow distributions to determine a difference in traffic flow.
Hirata discloses a traffic estimation unit, executed on the processor, to test at least one alternative roadway configuration in the simulated environment using the simulated traffic flow distributions to determine a difference in traffic flow. (Figure 1, Figure 3A (number of lanes), Figure 8, [0033], [0035], [0045], The road network generation unit, which is run on a computer containing a processor and a memory, sets number of lanes for the initial simulation. During the next iteration, the number of lanes can be modified due to the traffic flow to include additional lanes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang, Nasburg and Werling with the teachings of Hirata in order to implement the testing of alternative roadways, as all references deal with simulating traffic. The benefit of doing so is that a traffic simulator that takes in information from the vehicle on any road configuration to predict traffic congestion on the road with a high degree of accuracy. (Hirata [0089])

Regarding claim 11, the combination of Yang, Nasburg, Werling, Wolfermann and Hirata teach the limitations of claim 10. The combination of Yang, Nasburg, Werling and Wolfermann does not explicitly disclose further comprising a traffic reassignment unit, executed on the processor, to modify the virtual roadway configuration with the least one alternative roadway configuration when the difference in traffic flow occurs.
Hirata discloses further comprising a traffic reassignment unit, executed on the processor, to modify the virtual roadway configuration with the least one alternative roadway configuration when the difference in traffic flow occurs. (Figure 1, Figure 3A (number of lanes), Figure 8, [0035], [0045], The road network generation unit sets number of lanes for the initial simulation. During the next iteration, the number of lanes can be modified due to the traffic flow to include additional lanes based on the result of the previous iteration.)

In regards to claim 15, it is the computer readable embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 16, it is the computer readable embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 17, it is the computer readable embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

Regarding claim 19, the combination of Yang, Nasburg, Werling, Wolfermann and Hirata teach the limitations of claim 15. The combination of Yang, Werling, Wolfermann and Hirata does not explicitly disclose simulating vehicle traffic based on vehicle parameters of a turning vehicle at each time step; and modifying the simulated vehicle traffic using the ghost vehicle approximation model, wherein the ghost vehicle approximation model includes setting at least one of the speed value and the gap distance value for the ghost vehicle to modify the vehicle parameters of the turning vehicle at each time step, the ghost vehicle being positioned in front of the turning vehicle.
Nasburg teaches simulating vehicle traffic based on vehicle parameters of a turning vehicle at each time step; and (Figure 25, Column 8 Lines 23-33, Column 36 Lines 1-16, Column 37 and 38, A merging vehicle has parameters changed at each timestep)
modifying the simulated vehicle traffic using the ghost vehicle approximation model, (Figures 29A-C, 30-33, Column 8 Lines 1-32, Column 36 Lines 1-16, Columns 37 and 38, Column 39 Lines 1-15, A dynamic car model is used that modifies vehicle parameters in merging and intersection situations)
wherein the ghost vehicle approximation model includes setting at least one of the speed value and the gap distance value for the ghost vehicle to modify the vehicle parameters of the turning vehicle at each time step, (Figures 29A-C, 30-33, Column 8 Lines 1-32, Column 36 Lines 1-16, Columns 37 and 38, Column 39 Lines 1-15, the parameters of the vehicle are modified at each time step)
the ghost vehicle being positioned in front of the turning vehicle. (Figures 29A-C, 30-33, Column 8 Lines 1-32, Column 36 Lines 1-16, Columns 37 and 38, Column 39 Lines 1-15, A car will merge based on the position of other vehicles in the merging lane or during lane changes)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikeda USPPN 2012/0203528: Also teaches traffic simulation with the modification of vehicle parameters on only the roads being simulated.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128